DETAILED ACTION
This office action is in response to application filed on May 18, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Specification
The disclosure is objected to because of the following informalities:
[0112]: language “Based on the analysis of world seismic catalogs [including but not limited to NEIC] and an assessment of the gravitational impacts that the Moon and Sun have on the lithosphere, a link is exists, and is detectable …” should read “Based on the analysis of world seismic catalogs [including but not limited to NEIC] and an assessment of the gravitational impacts that the Moon and Sun have on the lithosphere, a link 
[0128]: language “Accuracy can be enhanced with a network of seismic stations is set up in compliance with requirements below …” should read “Accuracy can be enhanced with a network of seismic stations 
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim language includes an equation, which terms have not been identified as to what they mean.  
According to the original disclosure (see [0083] and [0103]), claim language should read:
“The method of claim 2, wherein the attenuation wedge is modeled using an attenuation oscillations equation, the attenuation oscillations equation being X1(t) = A cos ω t ∙ exp( - λt), wherein X1(t) represents a series of values of the attenuation wedge over time, A represents a magnitude of a signal recorded by a reference instrument, ω represents a nonlinear pendulum’s frequency, t represents time, and λ represents a parameter of nonlinearity”.
Clarification is required to avoid any clarity issues under 35 U.S.C. 112.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  
Claim language includes parameters which have not been identified as to what they mean.  
According to the original disclosure (see [0103]), claim language should read 
“The method of claim 1, further comprising: 
constructing an energy curve, A2(ω), the curve having the following parameters: ω0, α, λ, and F, wherein ω0 represents a nonlinear pendulum’s frequency, α represents an attenuation parameter, λ represents a parameter of nonlinearity, and F represents coercive forces,
identifying a point in time when a system depicted by the energy curve resembles a wedge, 
computing a change in the energy curve based on an amplitude of a counter- entropy event, and 
approximating a number of iterations until a significant seismic event is determined to occur, the number of iterations being translatable into a time value, 
wherein the time value is used to predict an onset of the seismic activity”. Clarification is required to avoid any clarity issues under 35 U.S.C. 112.
Appropriate correction is required.

Claim Interpretation
Claim 10 recites “an ultra-small event” which according to the original disclosure corresponds to an event that “often forms at the very beginning of a detectable larger seismic event” (see [0110]) and has a magnitude less than 5 in the Richter scale (see [0087] and [0095]). 

Examiner’s Note
Claims 1-16 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., prediction of seismic activity), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-16, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1.
Rundle (US 20080183393 A1) discloses:
A method for predicting seismic activity (Fig. 1, [0004], [0054]: a method for predicting seismic activity is disclosed), comprising: 
providing one or more data catalogs for an area (Fig. 1, items 102 and 104; [0055]: a geographic region for earthquake forecast is identified and catalogs are obtained), 
constructing magnitude-time coordinates for one or more information cells within said area, said magnitude-time coordinates forming a seismic process structure (Fig. 1, item 108; [0057]: relative intensity maps are generated based on the catalog information (see Figs. 9A-B)), 
identifying energy levels of the seismic process structure (Figs. 9A-B).

Komiya (US 20090033511 A1) discloses:
	“In an earthquake noticing system according to the present invention, an earthquake noticing server receives focal data, calculates an expected time of arrival from a distance calculated from an occurrence location of an earthquake, a self-location and a focal depth, calculates an estimated seismic intensity from the occurrence location of the earthquake, the self-location and the seismic magnitude, calculates a corrected value of the expected time of arrival from the occurrence location of the earthquake, the self location and the location of a sub-terminal, and transmits the corrected value and estimated seismic intensity to the sub-terminal” (Abstract: an earthquake noticing system receives focal data, calculates expected time of arrival from occurrence of earthquake and additional seismic information for analysis and transmission).

Kunitsyn (US 7277797 B1) discloses:
	“Method and apparatus to predict the onset of earthquakes, one to three days prior to the event. Predictions of latitude, longitude, and time of occurrence of an incipient earthquake, by monitoring and exploiting unique changes in the ionosphere and atmosphere, may be obtained. The methodology, focused on radio-tomography of the ionosphere, includes data receiving, transmission, and analysis stations on the earth's surface; data from satellite transmitters; and mechanisms to extract earthquake-related signatures that are correlated, processed, interpreted, and disseminated as warnings from central analysis centers. Additionally, data from ground-based radars that display unique clutter maps during earthquake pre-cursor activity and data from cellular telephone networks that display signal fading may also be used” (Abstract: prediction of earthquakes is performed by analyzing changes in the atmosphere, data from ground-based radars corresponding to pre-cursor activity and data from cellular telephone networks).
	
Dong (CN 105891877 A, see translation) discloses:
	“The invention is human whole synchronous oscillation by analyzing earth has no physical mechanism periodically considers, earth-synchronous vibration is daily star planetary power system cause adjustment of angular momentum balancing mechanism by the internal integral flutter and earth after its angular momentum is adjusted in place, will be the day constant spatial position and angular momentum balance star planetary power system in relative motion. The principle is a natural phenomenon of astronomical way acceleration displacement moving celestial system angular momentum when adjusting. the driving energy is directly obtained from the celestial system; The solar day constant star planetary power system, extraterrestrial small planetary impact. and the earth oscillation driving energy but, as nuclear, volcanic eruption, earthquake and other natural phenomenon of different forms through energy conversion” (p. 2, par. 3: earthquake results from oscillation driving energy in a system).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“identifying elements within the seismic process structure, the identified elements comprising:
obliquity angles of maximum energy levels, 
obliquity angles of minimum energy levels, and 
a potential of the seismic process structure, the potential comprising an average increment between minimum and maximum energy levels of the seismic process structure, 
constructing one or more time arrows and calculating one or more measuring angles of the one or more time arrows, the one or more measuring angles of the one or more time arrows being relative to a time axis of the seismic process structure, 
identifying instant energy centers, the instant energy centers comprising variations in energy levels, 
analyzing a variability of 
the elements within the seismic process structure, 
the one or more time arrows and the one or more measuring angles, and 
the instant energy centers, and 
predicting a seismic event based on said analyzing”.

Regarding claims 2-16.
They are allowed due to incorporation of the allowable subject matter recited in their corresponding independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen; Richard et al., US 20180376314 A1, MYSHAKE: SMARTPHONE-BASED EARTHQUAKE EARLY WARNING SYSTEM
Reference discloses collection of cellphone data to determine earthquakes.
Bertogg; Martin, US 20110270793 A1, EARTHQUAKE DAMAGE PREDICTION AND PREVENTION SYSTEM AND METHOD THEREOF
	Reference discloses determination of impact and damage of an earthquake.
Mizrahi; Ezra, US 20080234940 A1, Earthquakes And Sun Disturbances
Reference discloses tracking seismic activity by monitoring sun data.
Elkins; Jack D., US 5625138 A, Earthquake early warning system
Reference discloses a warning system of seismic activity based on the rate of migration of gases.
Ouzounov; Dimitar et al., US 20200225373 A1, Earthquake Warning System
Reference discloses forecasting of earthquake being performed based on gas migration measurement devices.

This application is in condition for allowance except for the following formal matters: 
Objections to the Specification.
Objections to the Claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857